     Case 2:20-cv-02007-JAM-DB Document 17 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR TAYLOR,                                     No. 2:20-cv-2007 DB P
12                         Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    LANDON BIRD,
15                         Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis pursuant to 42 U.S.C.

18   § 1983. Recently, plaintiff’s complaint was screened and found to not state any cognizable

19   claims. (ECF No. 12.) Plaintiff was granted leave to file notice as to whether he wished to file a

20   first amended complaint curing the deficiencies identified by in the order, a notice of voluntary

21   dismissal, or a notice of election to stand on the complaint. Plaintiff has filed a notice of election

22   to stand on the complaint. Accordingly, the undersigned will recommend the complaint be

23   dismissed for the reasons set forth in the March 15, 2021 order (ECF No. 12).

24          For these reasons, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

25   judge to this case.

26          In addition, IT IS HEREBY RECOMMENDED that plaintiff’s complaint be dismissed

27   with leave to amend and that plaintiff be granted 30 days to file an amended complaint after any

28   order adopting this recommendation.
                                                         1
      Case 2:20-cv-02007-JAM-DB Document 17 Filed 04/16/21 Page 2 of 2


 1            These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 30 days after

 3   being served with these findings and recommendations, plaintiff may file written objections with

 4   the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 6   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 7   1991).

 8   Dated: April 15, 2021

 9

10

11

12   DLB7
     Orders/Prisoner.Civil Rights.tayl2007.scrn f&r
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
